MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years Ended December 31, 2008 2007 2006 2005 2004 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ 293,826 $ 308,288 $ 303,396 $ 250,905 $ 179,004 Income Taxes 147,475 190,024 166,110 146,249 92,283 441,301 498,312 469,506 397,154 271,287 Rents (b) 11,781 11,947 7,688 11,109 10,000 Interest (c) 86,320 76,248 74,531 56,440 58,814 Total Earnings Available for Fixed Charges $ 539,402 $ 586,507 $ 551,725 $ 464,703 $ 340,101 Preferred Dividend Requirements $ 685 $ 685 $ 685 $ 685 $ 685 Ratio of Income Before Income Taxes to Net Income 150 % 159 % 154 % 155 % 146 % Preferred Dividend Factor on Pretax Basis 1,028 1,089 1,055 1,062 1,000 Fixed Charges (d) 101,452 90,545 84,898 68,934 70,215 Combined Fixed Charges and Preferred Stock Dividends $ 102,480 $ 91,634 $ 85,953 $ 69,996 $ 71,215 Ratio of Earnings to Fixed Charges 5.3x 6.5x 6.5x 6.7x 4.8x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 5.3x 6.4x 6.4x 6.6x 4.8x (a) Net income excludes undistributed income for equity investees. (b) Represents interest portion of rents estimated at 33 1/3%. (c) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (d) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income).
